PER CURIAM:
Jeffrey Dennard McNeair, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), raising claims under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). We have reviewed the record and the district court’s opinion and conclude that McNeair cannot proceed under § 2241 because he does not meet the standard set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000). Accordingly, we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.